Citation Nr: 1001530	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-27830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to an initial compensable evaluation for 
bilateral pes planus, to include entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active duty in the Marine Corps from 
September 1979 to November 1982 and also served in the Army 
National Guard of Pennsylvania from October 1998 to November 
2007. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO), that granted service 
connection for bilateral pes planus and awarded a 
noncompensable disability evaluation, effective January 18, 
2006.

In August 2009, the Veteran testified during a hearing at the 
RO.  A hearing transcript has been associated with the claims 
file.

In April 2008, the Veteran told a VA examiner he was unable 
to work as a painter due to his service-connected bilateral 
pes planus and, in July 2008, submitted a signed statement to 
that effect from a past employer.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans' Claims (Court) held 
that a TDIU claim is part of an increased disability rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  
As such, the issue before the Board has been recharacterized 
as set forth on the title page.

The issue of a compensable rating for bilateral pes planus 
since April 30, 2008, to include a TDIU, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

Prior to April 30, 2008, the objective and probative medical 
evidence of record demonstrates that the Veteran's service-
connected bilateral pes planus has been productive of no more 
than mild symptoms or functional impairment; and, although he 
has complained of weakness, stiffness, or fatigability, such 
was not confirmed upon clinical examinations; the medical 
evidence does not show moderate flatfoot with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, or pain on manipulation and use of 
the feet.


CONCLUSION OF LAW

Prior to April 30, 2009, the schedular criteria for an 
initial compensable rating for bilateral pes planus are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in February 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided with notice of how 
VA determines the disability rating and effective date in May 
2008 correspondence.  The claim was readjudicated in June 
2008.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case 
[SSOC], is sufficient to cure a timing defect).

Regardless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate, including testifying during a 
hearing before the undersigned.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

As noted above, in a May 2006 rating decision, the RO granted 
the Veteran's claim for service connection for bilateral pes 
planus that was awarded a noncompensable disability 
evaluation, effective January 18, 2006.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral pes planus 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
where evaluation is based on limitation of motion the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held, however, that 38 C.F.R. § 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 
10 percent rating requires a moderate flatfoot with the 
weight- bearing line being over or medial to the great toe, 
inward bowing of the tendo Achilles, and pain on manipulation 
and use of the feet.  Id.

In oral and written statements in support of his claim, the 
Veteran maintains that his bilateral foot disability warrants 
a compensable rating.  In his August 2007 substantive appeal, 
the Veteran said that his range of foot motion was severely 
limited by excruciating daily pain.  During his August 2009 
Board hearing, the Veteran testified that he experienced pain 
on motion of his feet and did not believe that findings of 
the May 2006 and April 2008 VA examinations accurately 
reflected his present disability level.  The Veteran's 
representative explained that the Veteran did experience pain 
when resting and did not deny weakness, stiffness, or 
fatiguability of his feet.  The Veteran's condition caused a 
sedentary lifestyle and affected other areas such as his back 
and neck.  The Veteran said that he saw an orthopedic 
specialist, wore orthopedic shoes, and used orthopedic 
inserts in his shoes.  He stated that he received all of his 
treatment at the VA medical center.  Furthermore, the Veteran 
stated he has retired from the National Guard in 2007 due to 
his medical condition.

According to a May 2006 VA examination report, the Veteran 
complained of low back pain and that his flat feet were "not 
bothersome for him... he wears no special shoes or inserts."  
Objectively, the Veteran's feet were "mildly flat and 
demonstrate[d] no tenderness and no [calluses] and... no 
eversion at the ankle."  The Veteran was diagnosed with very 
mild flat feet. 

VA outpatient records, dated from April 2007 to March 2009, 
are of record but do not reflect that the Veteran's foot 
disability increased in severity.

The Veteran underwent another VA examination on April 29, 
2008.  According to the examination report, the Veteran had 
persistent bilateral foot pain and reported pain in both his 
feet at rest that was described as a "burning sensation."  
It was also noted that the Veteran denied any weakness, 
stiffness, or fatigability in both feet at rest.  He said 
that he was prescribed orthopaedic shoes that he was wearing 
on both feet and used shoe inserts in his feet but did not 
wear them at the time of his examination.  The Veteran said 
the corrective shoes and shoe inserts did not help his 
bilateral foot disability.  The Veteran further reported that 
he was unemployed for the last five years and that his usual 
occupation was as a painter.  He said that he would be unable 
to perform his occupation as a painter without flare-up of 
his bilateral foot condition.  He said that standing for more 
than 2 hours or walking more than three blocks or more than 
two to three hours would result in flare-ups of his foot 
disability.  The VA examiner said that the Veteran's 
activities of daily living were unaffected by his bilateral 
foot disability.

Objectively, the Veteran had "minimal pes planus present and 
no pain on motion, edema, tenderness... weakness or instability 
present in both feet."  Range of motion of each foot was 
inversion from 0 to 30 degrees and eversion from 0 to 20 
degrees. The Veteran expressed "no pain with active and 
passive range of motion of both feet for inversion and 
eversion... [h]is gait was normal."  The weightbearing and 
non-weightbearing alignment of the Achilles tendon was 
normal.  

Further, the Veteran's functional limitations consisted of 
being "unable to stand for more than [two] hours and is 
unable to walk more than [two to three] hours or [three 
blocks due to his bilateral foot condition."  There was no 
evidence of abnormal weight bearing and "no callus, skin 
breakdown or unusual shoe wear present in both feet."  The 
VA examiner further noted that "[m]anipulation of both feet 
and Achilles tendons does not cause discomfort."  The 
Veteran described painful flare-ups almost daily and had an 
additional 10 to 20 percent limitation of function of his 
daily activities.  It was noted that an April 2007 x-ray of 
his feet reported no abnormalities. 

In sum, prior to April 30, 2009, the objective evidence of 
record preponderates against finding that the Veteran's 
symptoms were more than mild.  At the two VA examinations, 
the examiners noted no calluses, rashes, or skin breakdown on 
either foot; and no tenderness to palpation of the joints of 
either foot or the toes.

In support of his claim, the Veteran has submitted signed 
statements from his friend and employer attesting to the 
severity of his bilateral pes planus.  In June 2008, the 
Veteran's employer, P. M., submitted a letter to the effect 
that the Veteran's foot condition prevented him from being 
employed as a painter since 2003.  P. M. stated that the 
Veteran's health deteriorated and he experienced foot pain, 
among other areas.  A May 2009 statement from D. G., the 
Veteran's service comrade, is to the effect that the Veteran 
had experienced pain in his feet and shins since service when 
they were in the infantry together. 

In order for the Veteran's disability to warrant a 
compensable rating prior to April 30, 2009, it must meet the 
criteria of at least a 10 percent rating, that is clinical 
evidence of moderate flatfoot with the weight-bearing line 
being over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet.  
However, the probative and competent medical evidence of 
record does not demonstrate any indication in the May 2006 or 
April 2008 VA examination findings, or in any other medical 
evidence of record, that the Veteran has bilateral foot 
disability such as to meet the criteria for a 10 percent 
rating.  In fact, while the Veteran has consistently 
complained of foot pain, including at the April 29, 2008 VA 
examination and during his August 2009 hearing, there is no 
medical evidence in the claims folder that he has moderate 
bilateral flatfoot with weight-bearing line over or medial to 
the great toe and inward bowing of the tendo Achillis.  
Notably, the May 2006 VA examiner only diagnosed very mild 
flat feet and the April 2008 VA examiner only diagnosed mild 
pes planus.  Such findings do not even approximate the 
criteria for a 10 percent rating for bilateral pes planus.

The Board also considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot but, as note above, service 
connection is in effect for pes planus only; the criteria 
pertaining to bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5281, 
5283, 5284 are not applicable. 

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

The Board has also considered the Veteran's oral and written 
statements, as well as those from his service comrade and 
employer who are competent to describe their experiences but 
are not shown, however, to be medical professionals and thus 
not competent to offer an opinion regarding the severity 
Veteran's service-connected bilateral pes planus.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The 2006 and 2008 VA examiners 
reported no objective evidence of pain on motion.  The 
effects of pain due to the bilateral pes planus disability 
are contemplated in the currently assigned noncompensable 
rating.  There is no indication that pain, due to disability 
of the feet causes functional loss greater than that 
contemplated by the noncompensable evaluation assigned, even 
with consideration of the additional 10 to 20 percent 
limitation of function of daily activities during flare ups 
noted at the April 2008 VA examination.  See 38 C.F.R. § 
4.40; DeLuca v. Brown.  A separate evaluation for pain is not 
for assignment.  Spurgeon. 

In sum, the preponderance of the probative evidence of record 
indicates that the Veteran's disability picture more nearly 
approximates a noncompensable rating prior to April 30, 2009.  
An increased rating is therefore not warranted.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards" for the period prior to April 30, 2009.   
38 C.F.R. § 3.321(b)(1) (2009).  The record does not indicate 
that the Veteran's bilateral foot disability has necessitated 
frequent hospitalization or is manifested by marked 
industrial impairment.  In addition, although records 
indicate that the Veteran told the April 2008 VA examiner 
that he was unable to work since approximately 2003 due to 
his foot disability, there is no objective evidence revealing 
that his condition caused marked interference with 
employment, e.g., wage statements or sick leave records, 
beyond that already contemplated by the schedular rating 
criteria.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied prior to April 30, 2008.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial compensable rating for bilateral pes planus is 
denied prior to April 30, 2009.


REMAND

As noted, during his August 2009 Board hearing, the Veteran 
argued that VA examination findings did not accurately 
represent the severity of his service-connected bilateral pes 
planus.  

The Board notes that during the April 29, 2008 VA 
examination, the Veteran said that he was unemployed for the 
last 5 years and would not be able to perform his occupation 
as a painter with flare ups of his service-connected 
bilateral pes planus.  In support of his claim, the Veteran 
submitted the June 2008 signed statement from P.M., a past 
employer, to the effect that the Veteran last worked as a 
painter for his company 2003. 

In Rice v. Shinseki, 22 Vet. App. at 447, the Court held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, the Veteran has 
indicated that his service-connected foot disability 
precluded his ability to work as a painter.  Therefore, the 
issue of TDIU is raised by the record and, the issue is 
properly before the Board.

Having determined that the issue of TDIU is properly before 
the Court, the Board finds that further development is 
necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009). Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the appellant is apparently unemployed.  
He alleges that his service-connected bilateral pes planus 
prevents him from obtaining gainful employment. The Board 
notes that there is no opinion as to the Veteran's 
unemployability and the effect of his service-connected 
disabilities (service connection is also in effect for 
degenerative joint disease of the lumbar spine and cervical 
strain) on his employability.  Moreover, the Board notes that 
the appellant has additional disabilities which are not 
service connected.  The Board finds that the appellant should 
be afforded an appropriate VA examination to determine 
whether he is unable to secure or maintain substantially 
gainful employment as a result of his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all VA 
outpatient medical records regarding the 
Veteran's treatment for the period from 
March 2009 to the present, and should 
associate them with the claim file.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be noted in the claims 
file.

2.  The Veteran should be afforded an 
orthopedic VA examination in order to 
determine the current severity and all 
manifestations of his service-connected 
bilateral pes planus.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All indicated tests and 
studies should be conducted and clinical 
findings reported in detail.  The examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected foot 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected bilateral pes planus 
disability on the Veteran's ability to 
work.  

A rationale should be provided for all 
opinions rendered.

3.  The RO/AMC should forward an 
appropriate form and request that the 
Veteran return the form providing a 
complete employment history from January 
2006.  The RO/AMC should request that the 
Veteran provide exact dates of employment, 
including month, day and year.

4.  After the above development has been 
completed, the RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine the effect of his service-
connected compensable disabilities on his 
employability. The examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for a 
compensable rating for bilateral pes 
planus since April 30, 2008, and 
adjudicate his claim for a TDIU.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the March 
2009 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


